 

Exhibit 10.1

GUARANTY

October 25, 2010

We refer to the Agreement and Plan of Merger (the “Merger Agreement”), dated as
of September 27, 2010, among National Coal Corp. (the “Company”) and Ranger
Energy Investments, LLC (“Parent”) and Ranger Coal Holdings, LLC (“Merger Sub”),
pursuant to which it is contemplated that the Company shall merge into Merger
Sub, with Merger Sub being the surviving company, and all outstanding shares of
common stock of the Company (other than shares held by the Company, Merger Sub,
Parent or any of their respective direct or indirect subsidiaries) shall be
converted into the right to receive cash, all as more specifically set forth in
the Merger Agreement. Capitalized terms used and not defined herein shall have
the respective meanings assigned to such terms in the Merger Agreement.

In consideration of the Company’s execution and delivery of the Merger
Agreement, James C. Justice Companies, Inc., a Delaware corporation (“JCJC”),
hereby absolutely, irrevocably and unconditionally, guarantees to the Company
that JCJC will perform or satisfy, or cause the Parent to perform or satisfy, or
cause one or more affiliated or related entities of JCJC to perform or satisfy,
Parent’s obligation (the “Guaranteed Obligation”) to deposit funds with the
Disbursing Agent pursuant to Section 2.4(a) of the Merger Agreement if, as and
when such obligation becomes due. Under no circumstances will the aggregate
liability of JCJC under this Guaranty exceed $9,000,000.00. JCJC represents and
warrants to the Company that it has the financial capacity to pay, fulfill and
perform its liabilities and obligations with respect to the Guaranteed
Obligation under this Guaranty, and all funds necessary for JCJC to pay, fulfill
and perform such obligations under this Guaranty shall be readily available to
JCJC or one or more affiliated or related entities of JCJC if, as and when
needed for so long as this Guaranty shall remain in effect.

Neither this Guaranty nor the rights of the Company under this Guaranty shall be
assignable or transferable, in whole or in part, by the Company without the
prior written consent of JCJC. This Guaranty is a continuing guaranty and may
not be revoked or terminated and shall remain in full force and effect and shall
be binding on JCJC and its successors and assigns until the entire Guaranteed
Obligation has been satisfied in full. Notwithstanding the foregoing, this
Guaranty shall automatically terminate upon the earliest of (i) the termination
of the Merger Agreement in accordance with Section 9.1 of the Merger Agreement,
or (ii) the satisfaction of Parent’s obligations under Section 2.4(a) of the
Merger Agreement.

JCJC’s obligations pursuant to this Guaranty are subject to all rights, claims,
counterclaims, causes of action, defenses and remedies to which Parent or Merger
Sub may be entitled. This is a guarantee of payment and performance and not
collectability. JCJC hereby waives diligence, presentment, demand of
performance, filing of any claim, any right to require any proceeding first
against Parent or Merger Sub, protest, notice and all demands whatsoever in
connection with the performance of its obligations set forth in this Guaranty.

JCJC hereby unconditionally and irrevocably waives any rights that it may now
have or hereafter may acquire against Parent or Merger Sub that arise from the
existence, payment, performance, or enforcement of JCJC’s liabilities and
obligations with respect to the Guaranteed



--------------------------------------------------------------------------------

Obligation under or in respect of this Guaranty or any other agreement in
connection therewith, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Company against Parent or Merger Sub,
whether or not such claim, remedy or right arises at law, in equity or under
contract, including, without limitation, the right to take or receive from
Parent or Merger Sub, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, and JCJC agrees it will not exercise any such rights unless and
until all the entire Guaranteed Obligation shall have been paid in full in
immediately available funds. If any amount shall be paid to JCJC in violation of
the immediately preceding sentence at any time prior to the payment in full in
immediately available funds of the Guaranteed Obligation, such amount shall be
received and held in trust for the benefit of the Company, shall be segregated
from other property and funds of JCJC and shall be paid or delivered to the
Company in the same form as so received (with any necessary endorsement or
assignment), and be credited and applied to the Guaranteed Obligation, if, as
and when the Guaranteed Obligation is due in accordance with the terms of the
Merger Agreement.

The Company acknowledges that Merger Sub is a newly formed entity with no
significant assets and that Parent is a recently formed entity with limited
assets. Notwithstanding anything that may be expressed or implied in this
Guaranty, the Merger Agreement or any document or instrument delivered
contemporaneously herewith or therewith, by its acceptance of the benefits of
this Guaranty, the Company acknowledges and agrees that neither it nor any of
its Affiliates (i) has any right of recovery under this Guaranty against, and no
liability under this Guaranty shall attach to, the former, current or future
stockholders, members, directors, officers, employees, managers, agents,
Affiliates or assignees of JCJC, of Parent, of Merger Sub or of any former,
current or future stockholder, director, officer, employee, member, manager,
Affiliate, agent or assignee of any of the foregoing (collectively, but not
including JCJC, Parent or Merger Sub, each a “JCJC Affiliate”), or (ii) has any
right of recovery against, and no liability shall attach to JCJC or any JCJC
Affiliate for any liability or obligation arising under or in connection with
the Merger Agreement, the Merger or any other transactions contemplated by the
Merger Agreement (other than a claim against JCJC under this Guaranty), whether
by or through attempted piercing of the corporate or limited liability company
veil, by or on behalf of Parent or Merger Sub against JCJC or a JCJC Affiliate,
by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any Law or otherwise. The Company’s agreement in the preceding
sentence is based on JCJC’s representation that it has sufficient liquid assets
available to fund the payment of the maximum Guaranty Obligation as set forth in
this Guaranty. The Company hereby covenants and agrees that it shall not
institute, directly or indirectly, and shall cause its respective Affiliates not
to institute, any proceeding or bring any other claim arising under, or in
connection with, the Merger Agreement, the Merger or any other transactions
contemplated by the Merger Agreement or otherwise relating thereto, against a
JCJC Affiliate or, other than its right to recover from JCJC under this Guaranty
for up to the amount of the Guaranteed Obligation (subject to the limitations
described herein), against JCJC. Recourse against JCJC under this Guaranty shall
be the sole and exclusive remedy of the Company and all of its Affiliates
against JCJC and any JCJC Affiliate (other than Parent and Merger Sub) in
respect of any liabilities or obligations arising under, or in connection with,
the Merger Agreement, the Merger or any other transactions contemplated by the
Merger Agreement. Nothing set forth in this Guaranty shall confer or give or
shall be construed to confer or give to any Person, other than JCJC and the
Company (including any Person acting in a representative

 

2



--------------------------------------------------------------------------------

capacity), any rights or remedies against any Person other than JCJC and the
Company as expressly set forth herein.

The Company acknowledges that JCJC is agreeing to enter into this Guaranty in
reliance on the provisions set forth in the preceding paragraph. The preceding
paragraph shall survive termination of this Guaranty.

This Guaranty constitutes the entire agreement, and supersedes all prior
agreements, understandings, and statements, both written and oral, between or
among the Company and JCJC or any of their Affiliates with respect to its
subject matter. This Guaranty shall be governed by and construed in accordance
with the substantive laws of the State of Delaware, without giving effect to any
choice or conflict of law, provision or rule that would cause the application of
the laws in any other jurisdiction. This Guaranty may be executed in one or more
counterparts.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Guaranty effective as of the date first set
forth above.

 

JAMES C. JUSTICE COMPANIES, INC. By:  

    /s/ Stephen W. Ball

Name:  

            Stephen W. Ball

Title:  

            Secretary

NATIONAL COAL CORP. By:  

    /s/ Daniel A. Roling

Name:  

            Daniel A. Roling

Title:  

            President & CEO

 

S-1